Case 17-24278                 Doc 50          Filed 03/20/19 Entered 03/20/19 12:01:34                                   Desc Main
                                                Document     Page 1 of 2



B 2100A (Form 2100A) (12/15)



                       UNITED STATES BANKRUPTCY COURT
                                         Northern District of Illinois (Chicago)

In re Judy Plopa                                              ,                                Case No. 17-24278




                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


Bill Me Later, Inc., as Servicer for Synchrony Bank                          Comenity Capital Bank
        Name of Transferee                                                          Name of Transferor

Name and Address where notices to transferee                                 Court Claim # (if known): 4
should be sent:                                                              Amount of Claim: $1,539.15
    SYNCHRONY BANK                                                           Date Claim Filed: December 6, 2017
    c/o Weinstein & Riley, P.S.
    2001 Western Ave, Ste 400
    Seattle, WA 98121
Phone: (877) 332-3543                                                        Phone:
Last Four Digits of Acct #: 1128                                             Last Four Digits of Acct. #: 1128

Name and Address where transferee payments
should be sent (if different from above):
    SYNCHRONY BANK
    c/o Weinstein & Riley, PS
    PO Box 3978
    Seattle, WA 98124-3978
Phone: 877-332-3543
Last Four Digits of Acct #: 1128


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/EVAN L. MOSCOV,                                                       Date: March 20, 2019
        Transferee/Transferee's Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
  Case 17-24278        Doc 50    Filed 03/20/19 Entered 03/20/19 12:01:34           Desc Main
                                   Document     Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify, under penalty of perjury pursuant to 28 U.S.C. Sec. 1746, that a true and
correct copy of the Transfer of Claim Other Than for Security was served on the following parties
by electronic service via the Court's ECF filing system or by first-class mail on March 20, 2019:

Trustee via E-Filing                              Debtors' Counsel via E-Filing
TOM VAUGHN                                        DAVID M SIEGEL
ecf@tvch13.net                                    davidsiegelbk@gmail.com

                                                  U.S. Trustee via E-Filing
                                                  U.S. Trustee
                                                  USTPRegion11.ES.ECF@usdoj.gov




                                                  /s/ EVAN L. MOSCOV,
                                                  EVAN L. MOSCOV,
